The plaintiff brought suit to recover damages for the seduction of his wife and the alienation of her affections. The jury returned the following verdict:
1. Did the defendant, W.L. McCoy, alienate the affections of plaintiff's wife, as alleged in the complaint? Answer: Yes.
2. Did the defendant, W.L. McCoy, have immoral relations with the plaintiff's wife, as alleged in the complaint? Answer: Yes.
3. What amount of actual damages, if any, is the plaintiff entitled to recover? Answer: $10,000.
4. What amount of punitive damages, if any, is the plaintiff entitled to recover? Answer: $2,000.
Judgment in favor of plaintiff for $10,000. Both the plaintiff and the defendant appealed for error assigned. On plaintiff's appeal reversed; on defendant's appeal no error.
PLAINTIFF'S APPEAL.
When the plaintiff moved for judgment upon the verdict the trial judge "in the exercise of his discretion" reduced the sum awarded as actual damages in answer to the third issue from $10,000 *Page 762 
to $8,000, and the plaintiff excepted. The exception presents the question whether the order reducing the damages was a matter of discretion and therefore reviewable only in case of abuse or whether it involved a matter of law or legal inference within the meaning of Article IV, section 8 of the Constitution.
It is provided by statute that the judge who tries the cause may in his discretion entertain a motion, to be made on his minutes, to set aside a verdict and grant a new trial . . . for excessive damages (C. S., 591); and it has been said "that there is no reason which can be advanced in favor of setting aside verdicts because of excessive damages which does not apply to setting aside for inadequacy of damages." Benton v. Collins, 125 N.C. 83. So it has been held in a number of cases that to set aside a verdict and to grant a new trial for excessive or inadequate damages is, as a rule, the irreviewable right of the presiding judge. Benton v. R. R., 122 N.C. 1008;Burn v. R. R., 125 N.C. 304; Gray v. Little, 127 N.C. 304;Phillips v. Telegraph Co., 130 N.C. 513; Abernethy v. Yount, 138 N.C. 337;Boney v. R. R., 145 N.C. 248; Billings v. Observer, 150 N.C. 540;Decker v. R. R., 167 N.C. 26.
But this Court has been equally positive in holding that the trial judge cannot amend, reform, or reduce the amount of a verdict and give judgment thereon as reformed or amended without the consent of the party in whose favor the verdict was returned. Shields v. Whitaker,  82 N.C. 516;Sprinkle v. Wellborn, 140 N.C. 163; Isley v. Bridge Co., 143 N.C. 51;Cohoon v. Cooper, 186 N.C. 26, 28. Many of the authorities sustaining this position have been collected and cited in the note to Tunnel Co. v.Cooper, 39 L.R.A. (N.S.), 1064. See, also, Harvey v. R. R., 153 N.C. 567. In Brown v. Power Co., 140 N.C. 333, the verdict was reduced, but the plaintiff did not except.
In reducing the compensatory damages from $10,000 to $8,000 in disregard of the plaintiff's objection to the diminution and in giving judgment on the verdict for the diminished amount the court committed an error which the plaintiff is entitled to have corrected. To this extent the judgment should be reformed.
Reversed.
DEFENDANT'S APPEAL.